Exhibit 10.3

 

[EXECUTION COPY]

 

TERMINATION AND SETTLEMENT AGREEMENT

 

THIS TERMINATION AND SETTLEMENT AGREEMENT (this “Agreement”) is dated as of
October 29, 2018, by and between Halo Pharmaceutical, Inc., a Delaware
corporation, having offices at 30 North Jefferson Road, Whippany, NJ 07981
(“Halo”), and Egalet Corporation, a Delaware corporation, having offices at 600
East Lee Road, Suite 100, Wayne, PA 19087, Egalet, Ltd, a UK company having
offices at 160 Queen Victoria Street London EC4V 4QQ and Egalet US Inc., having
offices at 600 Lee Road, Wayne, PA 19087 (collectively, “Client”).  As used
herein, Halo and Client are referred to collectively as the “Parties” and
individually as a “Party”.

 

RECITALS

 

WHEREAS, Halo and Client previously entered into that certain Drug Product
Manufacturing Services Agreement, effective as of February 28, 2017 (as amended,
the “Manufacturing Agreement”);

 

WHEREAS, Halo and Client mutually desire to resolve amounts due to Halo under
the Manufacturing Agreement and to terminate the Manufacturing Agreement in
accordance with the terms of this Agreement;

 

WHEREAS, capitalized terms used and not otherwise defined in this Agreement have
the meanings ascribed to them in the Manufacturing Agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement and intending to be
legally bound hereby, the Parties agree as follows:

 

ARTICLE I.
TERMINATION OF THE MANUFACTURING AGREEMENT

 

Section 1.1                                                    Termination of
Rights under the Manufacturing Agreement.

 

(a)                         Upon the terms and subject to the conditions set
forth herein, Halo and Client shall irrevocably terminate, and do hereby
terminate effective as of the Payment Date (as defined below), the Manufacturing
Agreement in its entirety so that the Parties and their respective Affiliates,
from and after the Payment Date, shall have no obligations to or rights from one
another pursuant to the Manufacturing Agreement and such that the Manufacturing
Agreement will have no further force or effect; provided, that Sections 11.1
(Confidentiality) and 12.2 (Inventions) of the Manufacturing Agreement shall
survive such termination and remain in full force and effect, mutatis mutandis. 
For the avoidance of doubt, except as explicitly set forth in this Agreement, no
provision of the Manufacturing Agreement shall survive such termination
notwithstanding any provision of the Manufacturing Agreement to the contrary.

 

(b)                         The Parties expressly acknowledge and agree that, as
of the Payment Date, and notwithstanding anything to the contrary in the
Manufacturing Agreement, all licenses and sublicenses granted to a Party or its
predecessor Parties or their respective Affiliates under

 

--------------------------------------------------------------------------------



 

intellectual property Controlled by the other Party or its predecessor Parties
or their respective Affiliates pursuant to the Manufacturing Agreement are
hereby terminated.  As used herein, “Controlled” means, with respect to any
intellectual property, possession by a Party, whether by ownership or license
(other than pursuant to the Manufacturing Agreement).

 

(c)                          Client acknowledges and agrees that, as of the
Payment Date, (i) the aggregate amount of  $1,097,713 is currently due and owing
under the Manufacturing Agreement to Halo, including with respect to invoices
sent to Client prior to the date hereof (the “Outstanding Fees”), and (ii) in
addition to the Outstanding Fees, Halo has claims totaling not less than
$6,368,988 in respect of the early termination of the Manufacturing Agreement
and all other amounts owed to or claimed by Halo against Client under the
Manufacturing Agreement (the “Termination Claims,” and the Outstanding Fees plus
the Termination Claims, the “Halo Claim”).  Client acknowledges and agrees that
it has no claims, counterclaims, offsets, credits, or defenses to the Halo
Claim, and the Halo Claim constitutes a direct obligation under the
Manufacturing Agreement and is not in any respect indirect, incidental, special,
consequential, exemplary, or punitive damages.

 

Section 1.2                                                    Wind-Down
Activities; Payment and Expenses.

 

(a)                         Following the Payment Date, the Parties shall
undertake the activities set forth on Schedule A hereto (the “Wind-Down
Activities”), in each case, for the time periods set forth on Schedule A.

 

(b)                         Upon the signing of this agreement, in full and
final satisfaction of all amounts owed to or claimed by Halo with respect to the
Manufacturing Agreement or otherwise with respect to Client (in each case,
subject to the other terms of this Agreement including, without limitation,
Sections 2.1(b), (c) and (d)), Client shall pay to Halo, by wire transfer of
immediately available funds in accordance with the wire instructions provided by
Halo to Client prior to the date hereof, the aggregate amount of $3,100,000 (the
“Settlement Payment”).  For the avoidance of doubt, notwithstanding anything to
the contrary contained herein, this Agreement shall not be effective or binding
on any Party until the date on which Halo has received the Settlement Payment in
immediately available funds (such date, the “Payment Date”).

 

(c)                          Unless otherwise provided by this Agreement, the
Parties shall be responsible for their own costs and expenses related to their
respective activities under this Agreement, including the Wind-Down Activities
(as defined below).

 

ARTICLE II.

COVENANT NOT TO SUE AND RELEASE

 

Section 2.1                                    Covenant Not to Sue Client
Parties.

 

(a)                                 Effective as of the Payment Date, Halo for
itself and on behalf of all of its Affiliates, together (as applicable) with
each of their respective officers, directors, employees, agents, trustees,
attorneys, advisors, parents, subsidiaries, heirs, administrators, executors,
successors and assigns (each a “Halo Party” and collectively, the “Halo
Parties”) do hereby agree not to commence any lawsuit or bring any legal action
against the Client Parties (as defined below) for any and all actions, causes of
action, claims, counterclaims, damages, debts, demands, losses,

 

2

--------------------------------------------------------------------------------



 

liabilities, costs, expenses, liens and obligations of whatsoever name and
nature, whether known or unknown, fixed, or contingent, suspected or
unsuspected, both at law and in equity, which any Halo Party now has, has ever
had, or may hereafter have against any Client Party arising out of any act,
fact, transaction, matter, cause or event occurring or arising on or before the
Payment Date, to the extent arising out of or related to the Manufacturing
Agreement or the transactions or activities contemplated or undertaken
thereunder, including (x) any rights to indemnification or reimbursement under
the Manufacturing Agreement, and (y) the balance of the Halo Claim remaining
after Halo’s receipt of the Settlement Payment (collectively, the “Causes of
Action”); provided, however, that this covenant not to sue shall not apply to
any claims by a Halo Party against a Client Party under this Agreement,
including as a result of a breach of any representation, warranty or covenant
made by Client in this Agreement.

 

(b)                                 If an Insolvency Proceeding has not been
commenced by or against any of the Client Parties within ninety-one (91) days
after the Payment Date, then the Client Parties shall be fully and automatically
released from all Causes of Action without further action by the Halo Parties on
the date that is ninety-one (91) days after the Payment Date; provided, however,
that the foregoing release shall not release or discharge any claims by a Halo
Party against a Client Party under this Agreement, including as a result of a
breach of any representation, warranty or covenant made by Client in this
Agreement.  As used herein, “Insolvency Proceeding” means any proceeding
commenced by or against any person or entity under any provision of title 11 of
the United States Code, 11 U.S.C. § 101, et seq. (as amended or re-codified from
time to time) or under any other state, federal, or foreign bankruptcy or
insolvency law, assignments for the benefit of creditors, or other proceedings
seeking reorganization, arrangement, or other similar relief.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, if an Insolvency Proceeding is commenced by or against any of
the Client Parties within ninety-one (91) days after the Payment Date and any
action, cause of action, suit, claim, challenge, or proceeding is asserted
against any Halo Party to avoid, declare fraudulent or preferential, set aside,
recover, or otherwise invalidate this Agreement or the transactions contemplated
hereunder, including the Settlement Payment (whether brought by a Client Party,
a trustee appointed in the Insolvency Proceeding, a creditor of Client, or any
other party) (a “Challenge”), then the Halo Parties and the Client Parties shall
each be automatically released from their covenant not to sue under
Section 2.1(a) and release and covenant not to sue under Section 2.2,
respectively, and Halo shall be entitled to file a proof of claim or otherwise
to seek payment of the balance of the Halo Claim; provided, however, that if no
Challenge is asserted prior to the time that the Insolvency Proceeding is
closed, the Halo Parties and the Client Parties shall each be fully and
automatically released from all Released Claims and all Causes of Action,
respectively, without further action by the Client Parties or the Halo Parties.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, if an Insolvency Proceeding is commenced by or against any of
the Client Parties within ninety-one (91) days of the Payment Date, Halo shall
be entitled to file a protective proof of claim in respect of the Halo Claim in
such Insolvency Proceeding, which proof of claim shall be fully and
automatically withdrawn and released if no Challenge is asserted prior to the
time that such Insolvency Proceeding is closed.

 

Section 2.2                                    Release of Halo Parties

 

(a)                                 Effective as of the Payment Date, Client for
itself and on behalf of all of

 

3

--------------------------------------------------------------------------------



 

its Affiliates, together (as applicable) with each of their respective officers,
directors, employees, agents, trustees, attorneys, advisors, parents,
subsidiaries, heirs, administrators, executors, successors and assigns (each a
“Client Party” and collectively, the “Client Parties”) hereby jointly and
severally, fully, finally and forever releases and discharges Halo and its past,
present and future Affiliates together with each of their respective officers,
directors, employees, agents, trustees, attorneys, advisors, parents,
subsidiaries, heirs, administrators, executors, successors and assigns
(individually, a “Halo Releasee” and, collectively, the “Halo Releasees”) from
any and all actions, causes of action, claims, counterclaims, damages, debts,
demands, losses, liabilities, costs, expenses, liens and obligations of
whatsoever name and nature (hereinafter, the “Released Claims”), whether known
or unknown, fixed, or contingent, suspected or unsuspected, both at law and in
equity, which any Client Party now has, has ever had, or may hereafter have
against any Halo Releasee arising out of any act, fact, transaction, matter,
cause or event occurring or arising on or before the Payment Date, to the extent
arising out of or related to the Manufacturing Agreement or the transactions or
activities contemplated or undertaken thereunder, including any rights to
indemnification or reimbursement under the Manufacturing Agreement; provided,
however, that this release shall not release or discharge any claims by a Client
Party against a Halo Releasee under this Agreement, including as a result of a
breach of any representation, warranty or covenant made by Halo in this
Agreement.

 

(b)                                 Client for itself and for each Client Party
hereby irrevocably covenants to and Client shall and shall cause each Client
Party to refrain from, directly or indirectly, asserting any claim or demand, or
commencing, instituting or causing to be commenced or instituted any proceeding
of any kind, against any Halo Releasee, based upon any Released Claim released
hereby.  Furthermore, if a Client Party commences such a proceeding against any
Halo Releasee and the judicial body before which the proceeding is brought
determines in a final judgment that such claim or demand has been released
pursuant to Section 2.2(a), such Client Party shall reimburse the Halo Releasee
for all costs and expenses (including reasonable costs of investigation and
defense and attorney’s fees and expenses) incurred in connection with such
proceeding.

 

ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 3.1                                                      Representations
and Warranties of Each Party.  As of the date hereof, each Party hereby
represents and warrants to the other Party hereto as follows: (a) it is a
corporation or entity duly organized and validly existing under the laws of the
state or other jurisdiction of its incorporation or formation; (b) the
execution, delivery and performance of this Agreement by such Party has been
duly authorized by all requisite corporate action and does not require any
shareholder action or approval; (c) it has the power and authority to execute
and deliver this Agreement and to perform its obligation hereunder; and (d) the
execution, delivery and performance by such Party of this Agreement and its
compliance with the terms and provisions do not and will not conflict with or
result in a breach of any of the terms and provisions of or constitute a default
under (i) a loan agreement, guaranty, financing agreement, agreement affecting a
product or other agreement or instrument binding or affecting it or its
property; (ii) the provisions of its charter or operative documents or bylaws;
or (iii) any order, writ, injunction or decree of any court or governmental
authority entered against it or by which any of its property is bound, in each
case, that would result in a material adverse effect on such Party or its
financial condition or results of operations.

 

4

--------------------------------------------------------------------------------



 

Section 3.2                                                      Further
Assurance.  The Parties agree that subsequent to the date hereof, at the request
and at the cost and expense of the other Party, they will execute and deliver,
or cause to be delivered, to the other Party, such further instruments and take
such other action as may be reasonably necessary to carry out the intents and
purposes contemplated by this Agreement.

 

Section 3.3                                                      Wind-Down
Activities.  Following the date hereof, Halo and Client shall undertake the
Wind-Down Activities in accordance with and as set forth on Schedule A.

 

ARTICLE IV.
MISCELLANEOUS

 

Section 4.1                                                    Notices.  Any
notice, approval, instruction or other written communication required
or permitted hereunder shall be sufficient if made or given to Halo or Client,
as the case may be, by personal delivery, by facsimile communication, by
delivery via nationally recognized overnight courier service, by first class
mail postage prepaid, or by PDF attachment to an email or similar electronic
transmission to the mailing address, facsimile number or email address set forth
below:

 

(a)                                 If to Client:

 

Egalet Corporation

600 Lee Road, Suite 100

Wayne, Pennsylvania 19087

Attn: Mark Strobeck, Chief Operating Officer

Facsimile No: (484) 580-6230

Email: mstrobeck@egalet.com

 

(b)                                 If to Halo:

 

Halo Pharmaceutical, Inc.

30 North Jefferson Road

Whippany, New Jersey 07981

Attn: Lee Karras, Chief Executive Officer

Facsimile No: (973) 428-4254

Email: lee.karras@cambrex.com

 

or to such other contact information provided to the other party in accordance
with the terms of this Section 4.1.  Notices or written communications made or
given by personal delivery, overnight courier service, facsimile or email shall
be deemed to have been sufficiently made or given when sent (receipt
acknowledged), or if mailed, three (3) Business Days after being deposited in
the United States mail, postage prepaid or upon receipt, whichever is
sooner.  For the avoidance of doubt, Halo’s giving of notice to Egalet
Corporation in accordance with this Section 4.1 shall suffice for notice also to
Egalet Ltd. and Egalet US Inc.

 

Section 4.2                                                    Costs and
Expenses.  Except as otherwise expressly provided

 

5

--------------------------------------------------------------------------------



 

herein, the Parties shall bear their own respective expenses (including, but not
limited to, all compensation and expenses of counsel, financial advisors,
consultants and independent accountants) incurred in connection with the
preparation and execution of this Agreement and consummation of the transactions
contemplated hereby.

 

Section 4.3                                                    No Withholding

 

(a)         Each Party will make all payments to the other Party under this
Agreement without deduction or withholding for any present or future taxes,
levies, imposts, duties, charges, assessments or fees of any nature, including
any interest thereon (“Taxes”).  To the extent that any such deduction or
withholding is required by applicable legal requirements at the time of payment,
the sum payable by the paying Party shall be increased as necessary so that,
after making all required deductions or withholdings of Taxes, the recipient
Party shall receive an amount equal to the sum it would have received had no
such withholdings or deductions have been made.

 

(b)                                                 Any Tax required to be
withheld on amounts payable under this Agreement will be paid by the paying
Party on behalf of the recipient Party to the appropriate governmental
authority, and the paying Party will furnish the recipient Party with proof of
payment of such Tax.  Any such Tax required to be withheld will be an expense of
and borne by the paying Party.

 

(c)                                                  The Parties will cooperate
with respect to all documentation required by any taxing authority or reasonably
requested by either Party to secure a reduction in the rate of applicable
withholding Taxes.

 

Section 4.4                                                    Governing Law. 
This Agreement shall be construed and enforced in accordance with the laws of
the State of New Jersey and the laws of the United States applicable therein.
Any dispute resolution proceeding under this Section 4.4 shall be conducted in
the jurisdiction of New Jersey, if any one or more Halo Parties are the
defendant party(ies), or in Pennsylvania if any one or more Client Parties are
the defendant party(ies), in each case, in the English language.

 

Section 4.5                                                    Headings.  The
headings preceding the text of the Articles, Sections and subsections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.  All
words used in this Agreement will be construed to be of such gender or number as
the context may require.

 

Section 4.6                                                    Interpretation
and Rules of Construction.  In this Agreement, except to the extent otherwise
provided or that the context otherwise requires: (a) in the event of a conflict
between the terms of this Agreement and the terms of the Manufacturing
Agreement, the terms of this Agreement shall control; (b) except where expressly
provided otherwise, when a reference is made in this Agreement to an Article,
Section or Schedule, such reference is to an Article or Section of, or a
Schedule to, this Agreement; (c) whenever the words “include”, “includes” or
“including” are used in this Agreement, they are deemed to be followed by the
words “without limitation”; (d) the words “hereof”, “herein” and “hereunder” and
words of

 

6

--------------------------------------------------------------------------------



 

similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular provision of this Agreement; (e) all terms defined in
this Agreement have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein;
(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms; (g) references to a Person are also
to its successors and permitted assigns; and (h) the use of “or” is not intended
to be exclusive unless expressly indicated otherwise.

 

Section 4.7                                                    Amendment and
Waiver.  No amendment, modification or supplement of any provisions of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.  No provision of this Agreement shall be
waived by any act, omission or knowledge of a Party or its agents or employees
except by an instrument in writing expressly waiving such provision and signed
by a duly authorized officer of the waiving Party.

 

Section 4.8                                                    Entire
Agreement.  This Agreement constitutes the entire understanding and agreement
among the Parties in relation to the subject matter of this Agreement and
supersedes all previous agreements among the Parties in relation to the same
subject matter.  It is further agreed that none of the Parties has entered into
this Agreement in reliance upon any warranty or undertaking of the other Party
which is not expressly set out or referred to in this Agreement.

 

Section 4.9                                                    Assignment. 
Neither this Agreement nor any interest under this Agreement shall be assignable
by a Party without the prior written consent of the other Party, except as
provided for in this Section 4.9.  This Agreement shall be binding upon the
successors and permitted assigns of the Parties to this Agreement and the name
of a Party to this Agreement appearing herein shall be deemed to include the
names of such Party’s successors and permitted assigns to the extent necessary
to carry out the intent of this Agreement.

 

Section 4.10                                             Publicity.  Neither
Halo nor Client will make any press release or other public disclosure regarding
this Agreement or the transactions contemplated hereby, including identifying
the other as a business partner or in connection with any scholarly or industry
publications or presentations, without the other’s express prior written
consent.  The foregoing shall not apply to the extent disclosure is required, in
the reasonable judgment of the disclosing Party, under applicable law, by any
Authority or by the rules of any stock exchange on which the securities of the
disclosing party are listed, in which case the disclosing party shall reasonably
consult with and consider the other party’s comments as to the form, nature and
extent of the press release or public disclosure prior to issuing or making the
disclosure.

 

Section 4.11                                             Limitation of
Liability.  IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT
OF OR RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.

 

Section 4.12                                             Counterparts This
Agreement may be executed in two or more

 

7

--------------------------------------------------------------------------------



 

counterparts, by original or facsimile signature, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

Section 4.13                                             No Third Party
Beneficiary Rights.  This Agreement is not intended to and shall not be
construed to give any Person or entity other than the Parties, the Halo Parties,
and the Client Parties, and as otherwise expressly set forth herein, any
interest or rights (including any Third Party beneficiary rights) with respect
to or in connection with any agreement or provision contained herein or
contemplated hereby.

 

Section 4.14                                             Severability.  Each of
the agreements, undertakings, covenants, warranties, indemnities and other
obligations of the parties entered pursuant to this Agreement are considered
reasonable by the Parties hereto.  Subject to Section 2.1, if any provision of
this Agreement is held void or unenforceable or in conflict with the legal
requirements of any relevant jurisdiction, the Parties hereto shall negotiate in
good faith to modify this Agreement, so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

 

HALO PHARMACEUTICAL, INC.

 

 

 

 

 

By:

/s/ L. Lee Karras

 

 

 

 

Name:

L. Lee. Karras

 

 

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

 

EGALET CORPORATION

 

 

EGALET US INC.

 

 

EGALET LTD

 

 

 

 

 

By:

/s/ Robert S. Radie

 

 

 

 

Name:

Robert S. Radie

 

 

 

 

Title:

Chief Executive Officer

 

2

--------------------------------------------------------------------------------